OFFICE   OF   THE    ATTORNEY     GENERAL    OF TEXAS
                                 AUSTIN




fIonor*ble A. E. Hlokerscm
county Auditor
Wontgomerf County
Comae, Texas

Dear   sir:                 Opltion Ro. O-2422 .__ ‘\ ‘1
                            Reemnty     hozpitrfz >Pcareri of
                                   - ooBlJalraio~~~o_~urtlA,

          Your requort for op                                          caro-
fully oonzldered by this deys                                          l%-
quest 08 follovar

                                                    Poverz ol the
                                                       aad espeoisl-
                                                      oh reads aa




                                            either of the
                                          4rbt4AdeAt.'




                                             Texas Civil Statutes,
                              ol’ county ~ospltale after an eleo-
                               direoted by the artiolo, end gives
                                      poverz and duties vlth re-
rpect to the oounty hofJplt81.

          Artiolo 4479, Vtwnont8 Annotated Toxza Civil Statutes,
as amended, provided for tho sppolntment of 8 Board OP knagers
                         HOAorJAble A. X. Hjokel'aon, Page 2



        ::
                         OS the county hospital to bo appointed by tho com..iaalo~ors~
                         court.
    I
                 ,i.‘.
                                   Artlole 4480, Vernon’8 Annotated Texas Civil Sta-
                         tutes, dofilling the pwora of the Board OS Managera, reads 88
                         s011ov3r

                                    "The board ot menegera shall elect from among
                              its mambera 3 president, snd one or more  vise-
                              ~rO3idOnt3 8nd a secretary and 6 treasurer.   It
                              shall appoiat a superintendent of the hospital vho
                              ah811 hold office at the pleasure or aald board.
                              Said auperlntondont shall not be 3 member OS the
                              board, and shall be a qualified prectltloA4r OS
                              madicl~e, or be 8poclsllg trained for vork of such
L                             charao   ter   .
                                   *The board shall ~180 appoint a staff of vialt-
                              lng phy8lclan3 vho ahall 84rvo vithout pay Srm tho
                              county, md who shall vlalt  and treat hospital ps-
                              tlents at the request either of the menegers or OS
                              the UUperiAtOAdOAt,
                 ..
                                    "Said board ahall fix the salorios of
                              aup4rlIiWREent ana aAL otter oif!ii%%a ena 4
                              w1tn.m tne umlt or we epprOprleclOA      axle moraror
                              ‘by tflec03nrmaalonere aourt, ana awn s~~er~zga anan
                                e 0ompeAaatioA LA mli i‘or 31~ ae~oa      r naor4a.
                              The board ah811 determine tho amount of ti& roqulred
                              to be spent at the hospital by said 3uperlAteAdeAt
                              in tho dlschargc of his duties. The board ahall
                              havo the general.aanagement and oontrol of the said
                              hospital, grounds, buildings, oSSloors and omployoos
                              thereofl OS the Lxumtea thoreln, and OS sll abetter8
                              relating to the government, dlaclpllne, contraota
                              and fiscal co~cema    thereof; pnd make such rule3
                              aa regulations a8 may ac4m to them necessary Sor
                               carrying out the pu~poaea of suoh hosL'ita1. Thog
                               shall maintain m offectlve iASp4CtiOA OS said hoapl-
                               tal snd keep thomaelves Mormed     OS the 8SSalrs  and
             ,                mnnsgement thereof; shall meet at the hoapiurl at
                               leaat ona4 iA every month, and at auoh other times
                              aa my be proaorlbed in the by-lmra; and shall hold
                              an annuel maoting at least three veoka prior     to the
                              meting OS the commiasion4ra court at vhloh appro-
                              prlstiona for tho ensuing year are to be considered."
                               (Underscoring ours)
     Honnreble   A .E. Bickerson,    Page 3



               Artlalo 4461, Vernon'3 Ancotetod       Texsa Civil St%-
     tutea, reads as follovst

a.               'The board of mnagars may 8100 eatabllsh and
.          operate %n outpetieat department or fre4 diSpens8ry
41         and allnlc et the hospltsl OF in the city nearest
'.         to vhlah tho hospital 13 loaeted, vith branch dls-
           pen3arle3 or clinic8 In every city or tovn intie
           oounty o? 91~3 thousand population end over.
           shell  appoint 8 phyaicisn or physicians, who 3ixa
           serve at such dispensnrlss or ollnicr, and shall
           ifatemlne the amount of time required to be spent
           et auah diapenswles    or cllnlcs by suoh physlclena,
           end shell Six the aP1erlea, iS any, or such physicL%ns.
           ?&kid bo%rd ah311 8130 appoint  one or more tr%.lnod
           viaitlng ~uraoa to aorve in connootion vlth each such
           d.l3pen3ary or ollnlc, end in connootlon with the
           hospital, and ahell SIX their salerles vlthin the
           limits OS the appropriation nrsde thoresor by tha
           oomm.l33ioner3 oourt."   (~ndOr3COring OUPS)

               Article 4485,        Vernon’s fmnototed Texas Civil Stetutes,
     es Pollov3I

                "The superintendent ah%11 be the cNeS oxsoutive
           officer of tho hospital, but shall et all times be
           subject to the by-lava, rules and regulatlona there-
           of, and to the pavers OS the board of mgera.

                "He shall, vlth the conoent oS the board of
           avmggoza, equl9 the hoapital vlth all nocossarg
           Surfiiture, ap$lisnaes, Slxtures and all other need-
           ed Saollltlos Sor the care and tr4atmont  of petlanta,
       .   and for the use of oSSlcer8 and em lo es the eoi,
           ~$l~&lth~u~ti%t    ~~,~~~~3d~ys:~~~~~a~~F~~he
           oomnl33lonor3 aourt.

                 "He shall heave generrl aupervlsioa snd control
           of the reoorda, racounts   and bulldlnga OS the hospl-
           -1, end nil intoral affairs,     and wlntsln   disolpllne
           therein, end enforce compliance vlth end obedlenoo to
           aI1 ruleu, by-lava %nd regulatlons adopted by the
           board of menagers for the averment,      dlaolpllne %nd
           mn,fgemant OS aaid hospite f and the eInp~OyOea end in-
           artor  therooi. He ah%11 make such further rules,
Boaorable A. 8. Blokemon,                 Pago 4



     ngulatlonr        and order8 a8 he any deem neoersary, not
     laooa8lrtent           vlth   lav    or vlth        the   rule8,     regulatioa8
     aad dlreotloaa  OS the bomd of mungera.     He r&11,
     vlth the oonront of the bould of muia~er8,   appoint
     ruoh ?.8idoat OftiOOr8 Md 8UOh OIPp1OyO88 88 he may
     think &U'OpOr,Wid NOO8Mry   fOl' th8 8ff&OiMt PUfOr-
     HMO. Of th8 bU8iae88 Of t.hO horrpltrl, SlId prO8Oribe
     their   duties;    Ud for Oau8e 8t4t.d   la writing,  he
     my dl8OhtWgb aziy 8uoh oifloer       Ob employee at hi8
     dl8ontlOn,      after gluing 8UUh 0fiif3~   or aaployue an
     opportunity     to be heu'd.

           "80 8hall o b uu p r o p er
                                     lo o o unt8and reoord8 0r
     the bwin888 aad OperatloM       of the hospital to be
     kept regularly from dny to day la book8 and on re-
     OO$'dllprovided fOP that pmO8Ot        and 8he11 888 tbst
     8Iik@ &OoOUAt8 Md NOOrd8 ~0 OOPPOQtiy Ped8 Up rOr
         annual ropO& a8 required
     t,h&~                             by thi8 l8~, and pro-
     8Mit the 88E8 to th8 board Of rPaM@W8 vho rho11 ia-
     oorpor8te them lo their    report to the 0-88iOliW8
     aourt   .

             'li8 S-11 reoelve intothe hospital, uader the
      geaeral direotloa of the board of maneger8, la order
      of apjllloatlon,       or aaaordlng to the urgenay or need
     .of treatment, eay person found to be rufierlng          from
      8ny 11&088, direr88          OP iajUFy, VhO hU bOCm M Mtwl
      mbrldaat and lnh8bltant of the oounty for a period of
      at le48t one rear prior to hi8 appliaatlon for admi8-
      8fOa to raid hO8p1ti. Heg,sh~ll alro reoelre         lato  the
      horpltal,     p8tlents    rest  by the ocumlrdoners aourt  of
      my adJ8oent oouaty, vhloh ha8 ooatzaated          vlth the
     baud        fol’ the     CQM    Md     ttB8fiDbnt         Of   it8   8%Ok and      dl-
      reued rad injured per8oa8,    rO8ldOat la ruoh oountDJ8
%     ror 8 period   of at leart one yew.   Suah prtlent8 rhall
      not be reoelved   bndmred for unle88 then 18 suffi-
      aleat provision for the OW     of the rlok, dlsoared and
      IaJured or the oouaty ln vhioh the horpltal 18 8ltuated.
      Sold ruperlatsndeat e&l1 oauee to be kept propr ao-
      QOUnt8 Unl F000rd8   Or the &dld88iOa Of all patienta,
      their ~8,      age, le%, OOIOrs 8nrltal Ooadit~oa, recrl-
      deaoe, ooouprtlon   aad phoe of wet   employm8at.

           "Ee shall 08~80 a ouehii  eramination to be made
      of thr phyrloal oondltlon o? all perroar, admitted to
           Eonorable      A. E. Hjckerson,       ?a;;~   5



                the hoapltal  and provide   for the treatment   of each
                suah potlont  occordlng   to hia noodj nnd shnll caune
                a record to be kept of the condition     of oath pntiont
                vhen admlttod and from time to time thereafter.

                          “Be ahall temporarily        or per;nsmently      discharge
                    from said bospltnl       any pstlont    vho shall      vilfully    or
                    habitually   violate     the rules    theroofi    or who In found
 :1                 not to be oZ.ck, dlaensod or injured;            or vho is found
 i,                 to have recovered       therefrom;    or who for any othor
 .,.
                    roaaon le no longer a sultablo           patient    for troatmont
  ,                 thoraln; and shall make a full report              thoroof:Lat    tho
 ,,;
                    next mooting of the board,         and the sold board shnll
                    make ouch final      disposition     OC tho aase aa they mzy
                     think proper.     From tho decision        of the board of ma-
   :                gors them ahall be no ap?,eal.
                           “Ho shall  collect   and receive         all money:, due the
                    hospital,    koop an BccuratO acaount           of the same, report
                    the 8811x3at the monthly msotlng of             tbo board of IIXLM-
                    gors,   and transmit    the snmo to the         county collector
                    vithln    ton days after   such meeting.

                          “Iic shall   bofore ontoring    upon the discharge      of
                    hire dutlos,   give a bond in su,..fik sum aa the board of
                    mcrnagera may determine,     to SBCWQ the faithful       por-
                    formanao of the duties     OP his office.”

                      Article         4486,   Vernon!&       Annotated   Texas   Civil   Statutea,
            read8 ao follovsr
                ,
                           “An roaldont     of tho oount       in vhlch the hocpftal
                    1s sltua e ed, desiring      Weatmont 1 n such hospltel,           may
                    apply In porson to ttie auporintondant             or to nny ropita-
                    ble phyaiclan     for oxamlnation,      and suah physiclnn;           if
                    ho.flndo    that such perncn la aul’ferlng          from nny Illnosa,
                    dieaose or lnjury      may aLply to the superintendent              of
;,+;                the hoopitsl     for hla acimioslon.       Blank    forms for such
L.. .               applioatlon     ahall bo provided      by tho hospital         and ohall
::,:,.‘i            be forvnrdod     by the auporirfondant       thoroof     frus to any
I’  9,
I, +                roputable    physlclun    in the county upon raquott.              30 far
   :                a8 praatlcnblc,      aFpllc.atlone   for ndmisalon         to the hospl-
3,.
.\,                 tal shall be made upon au%h forma.             The auporintondent
 f‘:                upon rooelpt     of such application,        if it    o?poara     thcrofrom
 ‘:‘,               that the pntlont      13 auffarlng     from lllneas,        discsao      or
 :,;
 ,,.
 :*                 Injury,    ond if thoro be a vacancy in said hOSiIlta1,                  shall
 .‘, -
 !:
,L                                                                               ’ 11.0
;’

1

          lionorable A. E. Hickorson,      Pago 6
I$,


                  notify the person named in such application    to
9’                appear In person at the hospital.     If, upon personal
c,~               examination of suoh patient, or of any patient     apply-
t                 ing in person for admlraion, the superintendent is
                  aatlsfled that suoh person Is sufferin&    from any lll-
                  ness, disease or Injury, he shall admit Nm to the
                  hospital as a patient.  All suoh applications ehall
                  atate vhether, In the judgmnt of the physlolan, the
                  person is able to pay In vhole or In part for his
                  care and treatment vhIle at the hospital. BVOrg
                  appllcatlon shall be filed and reoorded in a book
                  kept for that purpose in the order of ltr receipt.
                  No dlsorfmlnatlon shall bo made In the accommodationg.              ”
                  care or treatment of any patient    because of the faot
                  that the patlent or hls relative5 contribute to the
                  oost of his malntenanoe, In whole OP In pmt.       No
                  patient shall be permitted to pay for his malntenanoe
                  in suoh hospital a greater aum than the average per
                  capita oost of maintenance thePeIn, InoludIng a rea-
                  sonable allovance for the Interest on the Ooat OS the
                  hospital. No otfloer or employee of euoh hospital
                  ahall acoept from any patient    thereof, any fee, pay-
                  mmt or gratuity vhatsoevblr for his servlOes.R

                       Artlole 4487,    Vernon’s    Annotated Texas Civil Statutes,
          ~eada    as follovsr

                       “Wumever a patient has been admitted to raid
                  hoepltal from the county in vhlch the hospital la
      I           situated, the superintendent shall oause Inquiry to
                  be made a8 to his circumstances, and of the relatives
                  of such patient  legally liable for his support.   If
                  he finds that suah patient OP said relatives are lia-
                  ble to pay COP his care and treatment in vhole or In
                  p@mt, an order shall be made dlreoting suoh patient,
                  or said relatives to pay to the treasurer of such
                  hospital for the support cf such patient a speoIEled
                  sum per veek, In proportion to their flnanoial   ability,
                  but such sum shall not exceed the aotual per capita
                  cost of aalntenanoe.   The superintendent shall have
                  povsr and authority to collect such sum from the estate
                  of the patient, or his relatives  legally liable  for his
                  support, in the manner provided by lav for the oollectlon
    Honorable A. g. Xiloksraon,   Page 7



         of expenses of the last Illness of a:.deceased
                                                f         per-
         11011. If the superintendent finds   that nuch pstlent,
         OP 8+Id relative8 are not able to pay, either In
         vhole OP In part, for hI8 oa~e and treatment In suoh
         hompltal, the name shall beoome a charge upon the
         county.   Should there be a dlrpute a8 to the ability
         to 9ay, OP doubt in the mind of the 8upePIntendent,
         the oountr court rhrr1.l hear and determine  lrame, after
         Calling VitlltI8808, and Shall make ruoh order a8 may
         be proper, from vhIoh there shall be no appeal."
                 It Is oliarly apparent that the lav oontemplater that
    county hospital8 vi11 be seXi-supportIng In part and vi11 also
    be 8UppOrted by the Oounty.     Patients vho are able vi11 pay for
    their maintenance In the county hospital but no patient vi11 be
    permitted to pay a greater. 8um than the average per capita ooat
    of maintenanoe thePeln, Including a Peaaonable allovanoe for
    th8 intePe8t    on the oO8t of the hO8pItal.  Officera and s@ployees
    0r county hoapital8 are 9Pohlblted from aoaepting feea,     payments
    OP gratuities from prtlentr for thelP sePvIoe8. No dIsarImIna-
    tlon is to be aade betveen paying patient8    and non-paying patients.
    (&tic10 4487,     supra)

              The salaries   of the superintendent,- and all other offl-
    oer8 and employees of the county hospital are fIxed by the board
    and murt be v1t.hl.n the limit of the appropriation made therefor
.   by the oonm18810norat court.    Such salaries ahall be corn naatlon
    In full for all 8ervIoaa   rendered.  (APtlole 4480,   supra p", The
    bo8Pd 8hall also appoint a 8taff of VXtlng ph slolans vho ahall
    8OPV4 without pay from the OOUnty.    (APtiole 4 t 80, 8UpPa).

              In vlev of the fo r e g oluthopltles,
                                        ing         you are Pespaot-
    fully advised that it la the opinion of thI8 department that your
    quertlon should be ansvered in the negative and It Is ao mavered.


                                           Very truly   your8

                                       ATTORNEY
                                              OBNBRAL
                                                    OF IPEXAB
    A,,,;92